DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference 5 (upper end) is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0026], Line 3; There should be a space between the comma after 27 and before 28.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected because it is unclear what claim it depends from since it cannot depend from itself. For the purpose of this Office Action the examiner assumes claim 12 depends from claim 11.
Therefore, claims 13-19 are rejected because they depend from claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Baranovskis et al. (2009/0183949), in view of Noone (2,147,052). 
Claim 1:  Baranovskis et al. discloses a ladder configurable to provide a level orientation for a user thereof during the ladder being superposed on an uneven support surface wherein the ladder comprises: a frame, said frame including a front leg member (Fig. 1; 14), a first rear leg member (Fig. 1; 24) and a second rear leg member (Fig. 1; 26), said front leg member having an upper end and lower end (Fig. 1; 14, 34), said first rear leg member having an upper end and a lower end (Fig. 1; 24, 34), said second rear leg member having an upper end and a lower end (Fig. 1; 26, 34), said frame further including a platform member (Fig. 1; 32), said platform member being operably coupled to the upper end of the front leg member, first rear leg member and second rear leg member (Fig. 1; Para. [0019], Lines 3-9), said front leg member being hingedly secured to said platform member (Fig. 1; Para. [0019], Lines 3-9), wherein the front leg member, first rear leg member and second rear leg member further include an upper portion and a lower portion, the lower portion of at least the front leg member, first rear leg member or second rear leg member being movably coupled with the upper portion of the front leg member (Fig. 1; Para. [0020], Lines 1-6), first rear leg member and second rear leg member, wherein movement of the lower portion of the leg member, provides adjustment of the ladder and a level orientation thereof (Fig. 1; Para. [0008]); a plurality of step members (Fig. 1; 28), said step members being operably coupled between said first rear leg member and said second (Fig. 1; 24, 26, 28).
However, Baranovskis et al. fails to disclose at least one clamp member, where at least one clamp member is disposed in at least one leg member, and the clamp member is operable to provide control of the lower portion of either the leg member with respect to the upper portion of either the leg member. 
Although, Noone discloses a clamp member (Fig. 6; 28), said clamp member being disposed in a leg member (Fig. 6; 28), said at least one clamp member operable to provide control of the lower portion of a leg member (Fig. 6; 28) with respect to the upper portion of either leg member and provides adjustment of the ladder and a level orientation thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ladder of Baranovskis et al. to substitute the locking pin and aperture connection with the clamp member, as taught by Noone, to create a more user-friendly ladder as the clamp will be easier to actuate and offer more adjustability than the locking pin and aperture configuration. 
Claim 2: Noone discloses at least one clamp member (Fig. 6; 28) including a first jaw member (Fig. 3; 13) and a second jaw 10member (Fig. 3; 15), wherein said first jaw member and said second jaw member are operably coupled (Fig. 3; 17).  
Claim 3: Noone discloses the first and second jaw members (Fig. 3; 13, 15) of said at least one clamp member (Fig. 6; 28) has a void therebetween (Fig. 3).  
Claim 4: Baranovskis et al. discloses the void operable to receive therein a section of the lower portion of either the leg member but fails to disclose a clamp member and a bias between the upper leg member and the lower leg member. 
However, Noone discloses a clamp member (Fig. 6; 28) and a bias between the upper leg member and the lower leg member (Fig. 6; 13, 15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ladder of Baranovskis et al. to include the clamp member and bias, as taught by Noone, to create a ladder leg void capable of receiving the lower leg portion and biasing between the two to lock the upper and lower legs together. 
Claim 8: Baranovskis et al. discloses a ladder configured to allow adjustment of the leg members thereof so as to ensure a level orientation for a user superposed thereon wherein the ladder comprises: a frame (Fig. 1), said frame being manufactured from a rigid lightweight metal or wood (Para. [0017], Lines 6-8);  11a first rear leg member (Fig. 1; 24), said first rear leg member having an upper portion and a lower portion (Fig. 1; 24, 34); a second rear leg member (Fig. 1; 26), said second rear leg member having an upper portion and a lower portion (Fig. 1; 26, 34), said lower portion of said second rear leg member being slidably coupled with said upper portion of said second rear leg member (Fig. 1; Para. [0020], Lines 1-6); a front leg member (Fig. 1; 14), said front leg member having an upper portion and a lower portion (Fig. 1; 14, 34), said lower portion of said front leg member being slidably coupled to said upper portion of said front leg member (Fig. 1; Para. [0020], Lines 1-6); and a plurality of step members (Fig. 1; 18), said step members being operably coupled between said first rear leg (Fig. 1; 24, 26, 28), said plurality of step members being perpendicular to the first rear leg member and second rear leg member (Fig. 1; 24, 26, 28).
However, Baranovskis et al. fails to disclose said second rear leg member or front leg member having a clamp member disposed in the upper portion thereof, said clamp member of said member configured to provide adjustment of an overall length of the leg member; 
Although, Noone discloses a clamp member (Fig. 6; 28), said clamp member being disposed in the upper portion of a leg member (Fig. 6; 28), said clamp member configured to provide adjustment of an overall length of the leg member (Fig. 6; 28). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ladder of Baranovskis et al. to substitute the locking pin and aperture connection with the clamp member, as taught by Noone, to create a more user-friendly ladder as the clamp will be easier to actuate and offer more adjustability than the locking pin and aperture configuration. 
Claim 9: Baranovskis et al. discloses a ladder wherein the first rear leg member is provided in a fixed length (Fig. 1; 24).
Claim 10: Baranovskis et al. discloses a ladder further including a platform member (Fig. 1; 32), said platform member being located at a upper end of the frame (Fig. 1), said platform member being operably coupled to said front leg member, said first rear leg member and said second rear leg member (Fig. 1), said front leg member being hingedly secured to said platform member (Fig. 1; Para. [0019], Lines 3-9).
Claim 11: Baranovskis et al. discloses a ladder configured to allow adjustment of the leg members having a second rear leg member (Fig. 1; 26) having a void therebetween operable to receive a section of the lower portion of the second rear leg member (Fig. 1; 26, 34; Para. [0020], Lines 1-6). 
However, Baranovskis et al. fails to disclose a clamp member including first and second jaw members having a fastener operable to provide bias against the section of the lower portion of the second rear leg member disposed between the first jaw member and second jaw member of the second rear leg member. 
Noone discloses the clamp member (Fig. 6; 28) of the leg member (Fig. 1; 11) including a first jaw and 12a second jaw (Fig. 3; 13, 15), said first jaw and second jaw of said clamp member of the leg member having a fastener (Fig. 6; 26, 28) operable to provide a bias against the section of the lower portion of the leg member. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ladder of Baranovskis et al. to include the jaw members and fastener, as taught by Noone, to create a ladder capable of being adjusted to use on an uneven surface and lock the adjusted legs in place to ensure safe and secure placement. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baranovskis et al. (2009/0183949), in view of Noone (2,147,052), and in further view of Forrester (4,600,080). 
Claim 5: Baranovskis et al. and Noone disclose the ladder configurable to provide a level orientation as recited in claim 4, but fail to disclose a keeper. 
Forrester discloses a keeper (Fig. IV; 8), said keeper being operably coupled to said platform member, said keeper configured to operably engage the front leg member, said keeper operable to retain said front leg member in a deployed position (Fig. IV).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ladder of Baranovskis et al. and Noone to include a keeper, as taught by Forrester, to lock the front leg member in position when deployed and prevent collapse when in use.
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baranovskis et al. (2009/0183949), in view of Noone (2,147,052), and in further view of Lanzafame (5,678,656). 
Claim 6: Baranovskis et al. and Noone disclose the ladder configurable to provide a level orientation as recited in claim 5, but fail to disclose a foot plate secured to the lower portion of a leg member. 
However, Lanzafame discloses a foot plate member (Fig. 2; 101), said foot plate member being secured to the lower portion of the leg member (Fig. 2; 101, 71), said foot plate member being perpendicular to the lower portion of the first rear leg member (Fig. 2; 101, 71).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ladder of Baranovskis et al. and Noone to include a foot plate, as taught by Lanzafame, to allow the user to deploy the lower leg portion with their foot making it more ergonomic to use.
Claims 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baranovskis et al. (2009/0183949), in view of Noone (2,147,052), in further view of Ellison (6,478,113). 
Claims 7: Baranovskis et al. and Noone disclose the ladder described in claim 6, but fail to disclose a level to provide visual confirmation of level orientation of the ladder.
However, Ellison discloses a ladder including a first level (Fig. 2; 52) operable to provide visual verification of level orientation of the ladder (Fig. 2; 52, 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ladder of Baranovskis et al. and Noone, to include a level, as taught by Ellison, to allow the user to visually verify the ladders level.
Claims 12: Baranovskis et al. and Noone disclose the ladder described above, but fail to disclose levels to provide visual confirmation of level orientation of the ladder.
However, Ellison discloses a ladder including a first level (Fig. 2; 52) and a second level (Fig. 2; 54), said first level and said second level being secured to said frame, said first level and said second level configured to provide visual confirmation of level orientation of the ladder (Fig. 2; 52, 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ladder of Baranovskis et al. and Noone, to include levels, as taught by Ellison, to allow the user to visually verify the ladders level.
Claim 13: Baranovskis et al. and Ellison disclose the ladder of claim 12, wherein the ladder is configured to allow adjustment of the leg members having a front leg member (Fig. 1; 14) having a void therebetween operable to receive a section of the lower portion of the front leg member (Fig. 1; 14, 34; Para. [0020], Lines 1-6). 
Baranovskis et al. and Ellison both fail to disclose a clamp member including first and second jaw members having a fastener operable to provide bias against the section of the lower portion of the front leg member disposed between the first jaw member and second jaw member of the front leg member. 
Noone discloses the clamp member (Fig. 6; 28) of the leg member (Fig. 1; 11) including a first jaw and 12a second jaw (Fig. 3; 13, 15), said first jaw and second jaw of said clamp member of the leg member having a fastener (Fig. 6; 26, 28) operable to provide a bias against the section of the lower portion of the leg member. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ladder of Baranovskis et al. and Ellison to include the jaw members and fastener, as taught by Noone, to create a ladder capable of being adjusted to use on an uneven surface and lock the adjusted legs in place to ensure safe and secure placement. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baranovskis et al. (2009/0183949), in view of Noone (2,147,052), in further view of Ellison (6,478,113). 
and in further view of Lanzafame (5,678,656). 
Claim 14: Baranovskis et al., Noone and Ellison disclose the ladder configurable to provide a level orientation as recited in claim 13, but fail to disclose a foot plate secured to the first rear leg member being perpendicular to the first rear leg member and being planar in manner and positioned so as to be engaged by a foot of a user. 
Lanzafame discloses a foot plate member (Fig. 2; 101), said foot plate member being secured to the leg member (Fig. 2; 101, 71), said foot plate member being perpendicular to the leg member (Fig. 2; 101, 71).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ladder of Baranovskis et al., Noone and Ellison to include a foot plate, as taught by Lanzafame, to allow the user to deploy the lower leg portion with their foot making it more ergonomic to use.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baranovskis et al. (2009/0183949), in view of Noone (2,147,052), in further view of Ellison (6,478,113), and in further view of Lanzafame (5,678,656), and yet in further view of Forrester (4,600,080). 
Claim 15: Baranovskis et al., Noone, Ellison and Lanzafame disclose the ladder configurable to provide a level orientation as recited in claim 14, but fail to disclose a keeper. 
However, Forrester discloses a keeper (Fig. IV; 8), said keeper being operably coupled to said platform member, said keeper configured to operably engage the front leg member, said keeper operable to retain said front leg member in a deployed position (Fig. IV).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ladder of Baranovskis et al., Noone, Ellison and Lanzafame to include a keeper, as taught by Forrester, to lock the front leg member in position when deployed and prevent collapse when in use.
Claim 16: Lanzafame discloses a foot plate member (Fig. 2; 101), said foot plate member being secured to the lower portion of the leg member (Fig. 2; 101, 71), said foot plate (Fig. 2; 101, 71).
Claim 17, 18 and 19: Noone discloses the clamp member of the leg member further including a pin (Fig. 6; 26), said pin operable to journal through said first jaw member and said second jaw member (Fig. 6; 26, 13, 15) of said clamp member of said first rear leg member and further said upper portion and said lower portion of said first rear leg member (Fig. 6).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

Kathleen M. McFarland
Examiner
Art Unit 3635





/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635